Membership of committees and delegations: see Minutes
(DE) Madam President, I would like to thank you especially for having read out the names of those who this morning alleged that there was no democracy in this House because they have not had a chance to speak. If you look across to the benches of those who have been loudly demonstrating and complaining that there is no democracy you will see that they have not even taken the time to stay until the end of the sitting. They themselves are hardly a role model for Europe. I would ask that this be specifically recorded in the Minutes.
- Mr Rübig, your comment will be noted.